Citation Nr: 1315649	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  10-13 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back injury.

2.  Entitlement to service connection for a left rotator cuff injury, including as secondary to service-connected right wrist and little finger disabilities.

3.  Entitlement to an initial rating in excess of 30 percent for recurrent sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from May 1986 to August 1986, and from May 1989 to May 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2009 (left rotator cuff) and February 2011 (back injury and sinusitis) by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In relevant part, in February 2011 the RO granted service connection for recurrent sinusitis and assigned a 10 percent initial rating, effective from July 2, 1999.  A February 2013 RO Decision Review Officer rating decision increased the disability evaluation assigned to the Veteran's service-connected recurrent sinusitis to 30 percent, effective from July 2, 1999.  As the Veteran is in receipt of less than the maximum schedular rating for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran provided testimony at a hearing at the RO in March 2013; this hearing was conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

As to the two instant claims seeking service connection for a back injury and for a left rotator cuff injury, and for the claim seeking an increased initial rating in excess of 30 percent for the service-connected recurrent sinusitis, for the reasons discussed below, remand is necessary.  

Review of the Veteran's service treatment records shows that lumbar spine strain was diagnosed in November 1992.  The Veteran complained of low back pain for the past month in January 1993.  Mechanical low back pain was diagnosed.  Left shoulder findings are not shown among the Veteran's service treatment records.  As he is claiming that his present left shoulder problems arise secondarily to his service-connected right hand and finger disabilities, such findings are not detrimental to his claim.

Post service medical records associated with the Veteran's claims file, in the form of VA outpatient treatment records, include a September 2009 VA X-ray report which shows normal lumbar spine and left shoulder findings.  

A September 2009 VA examination report includes diagnoses of lumbar spine chronic strain and probable radiculopathy and left shoulder chronic strain.  

A private physical therapy record dated in November 2009 shows that the Veteran complained of left shoulder pain.  The Veteran added that this left shoulder problem resulted from his compensating for a right hand injury during training in service.  The physical therapist opined that it was "most likely" that the Veteran's left shoulder symptoms were "associated in the change in his training routine."  The Board observes that the Veteran is service connected for a right hand little finger disorder (see November 2009 rating decision), and for right wrist sprain (see February 2011 rating decision).  




A December 2009 VA "MRI" (magnetic resonance imaging) report shows findings of left shoulder distal rotator cuff tendinopathy.  No evidence of a rotator cuff tear was present.  

The report of a VA orthopedic examination dated in January 2010 shows that the examiner acknowledged in-service findings of treatment and diagnoses pertaining to the Veteran's back.  After examining the Veteran, the examiner provided a diagnosis of back strain.  While the examiner commented that there was no finding of continuity of care provided the Veteran for his back between the time of his military service and the present, he did not specifically opine as to the likelihood that the Veteran had a current lumbar spine disorder which was related to his military service.  The examiner also noted that the Veteran reported having treatment from a private doctor within a year of service, but that there was no confirmation of this treatment.          

The report of a February 2010 VA orthopedic examination shows that the Veteran provided a history of left shoulder stiffness as a result of putting more weight onto his shoulder due to his right hand and wrist problems.  The examiner supplied a diagnosis of left shoulder distal rotator cuff tendiopathy.  The examiner opined that the Veteran's diagnosed left shoulder disorder was not "CAUSED BY OR THE RESULT OF" his service-connected residual fracture of his right little finger.  As rationale for this opinion the examiner noted that the Veteran injured his little finger in 1990, and that he stopped doing pushups when discharged in 1995.  The examiner added that there was no documentation of a left shoulder condition during service or after discharge until 2009, a period of "19" years.  The Board notes that this time period is more accurately found to be 14 years.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  

Also, and for informational purposes, service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Here, concerning the two issues where the Veteran is seeking service connection, based on the evidence presented thus far, additional addendum medical opinions -- and possible a new examination -- need be sought before the Board can adjudicate these claims.

As above noted, regarding the claim seeking service connection for a back injury, as noted, a VA examiner in January 2010, while supplying a diagnosis of back strain, and commenting that there was no evidence of continuity of care required for the Veteran's lower back problems since service, the examiner did not comment as to whether the Veteran, in essence, had a back disorder due to his military service.  Thus, an addendum opinion is needed.  

As to the claim seeking service connection for a left shoulder disorder, to include as secondary to service-connected right wrist and finger disabilities, the VA examiner in December 2010 opined that the Veteran's left shoulder problems were not caused by or the result of the Veteran's service-connected right little finger disorder.  However, the examiner, failed to comment as to whether the left shoulder disorder had been "aggravated by" a service connected disorder.  See 38 C.F.R. § 3.3130; Allen.  

Essentially, the medical findings/opinions (or lack thereof) on file concerning the instant service connection claims now before the Board for appellate consideration are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  In this case, a remand is necessary for clarifying medical opinions.  38 C.F.R. §3.159(c)(4) .

Concerning his claim seeking an initial rating in excess of 30 percent for his service-connected recurrent sinusitis, as part of written argument submitted to VA by the Veteran in May 2012, he claimed that his "sinus issues and problems continue to worsen."  The Board observes that the Veteran was last afforded a VA examination to evaluate his service-connected recurrent sinusitis in October 2010.  Therefore, due to the passage of time and the Veteran's assertions, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of his service-connected recurrent sinusitis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran was entitled to a new evaluation after a two year period between the last VA examination and the veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Here, VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran also stated at the March 2013 that his sinus condition was "tracking for the surgery."  See page 15 of hearing transcript (transcript).  

The Veteran also testified that he was receiving treatment at the Harrisonburg VA clinic as well as at an urgent care facility in Waynesboro.  See page 17 of transcript.  Records from the Harrisonburg facility are located in "Virtual VA" (a VA electronic database).  As VA does not have a medical facility in Waynesboro, the Board must assume that this urgent care facility referenced by the Veteran is private in nature.  Review of the medical records now available to the Board, to include those that have been associated with the Veteran's claims folder, as well as those located in "Virtual VA", indicates that it appears that records from this cited private urgent care facility are not currently of record.  Copies (or, in the alternative, uploads into Virtual VA) need to be obtained and incorporated in the claims file on remand.  

As concerning the private records, remand is necessary to seek to obtain these private medical treatment records as they may contain information relevant to the matters at hand. VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2012). 

The Board points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).




Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain copies of any civilian treatment records pertaining to the Veteran's back from the first year after service (which ended in 1995), as was mentioned in the VA examination report dated in January 2010, as well as any urgent care records from North Carolina dated between 1993 and 2004 as mentioned by the Veteran in a letter dated in February 2011 (although he further stated during the hearing that one urgent care facility no longer existed).  The RO/AMC should also obtain all records associated with treatment provided the Veteran at the urgent care facility located in Waynesboro, Virginia.  To assist in acquiring these private medical records the Veteran should be provided a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  Efforts to obtain the federal government records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records.  

2.  The RO/AMC should forward the claim folder to the VA physician who completed the January 2010 VA orthopedic examination.  If the physician finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the January 2010 VA examiner is not available, the claims file should be made available to and reviewed by a different examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

After reviewing the claim folder, to include this remand, by means of an addendum report, the examiner must address the following:

a.  Determine the current nature and etiology of any low back disorder found to be present.  


b.  The physician should then render an opinion as to whether any current low back disorder is at least as likely as not caused by or had its onset during service.  The Veteran's medical history, and any other pertinent clinical findings of record, must be taken into account and discussed. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

3.  The RO/AMC should also forward the claim folder to the VA nurse practitioner who completed the February 2010 VA orthopedic examination.  If the nurse practitioner finds that a contemporaneous examination would be beneficial, such should be scheduled.  If the February 2010 VA examiner is not available, the claims file should be made available to and reviewed by a different examiner.  Again, if this examiner finds that a contemporaneous examination would be beneficial, one should be scheduled.

After reviewing the claim folder, to include this remand, by means of an addendum report, the examiner must address the following:

Determine the nature and etiology of the Veteran's claimed left shoulder disability, if any, including whether it is at least as likely as not that his left shoulder disability is related to his service in the military, including his service-connected right wrist and right little finger disabilities.  Specifically, the VA nurse practitioner is to provide an opinion as to whether the Veteran's service-connected right wrist and/or right little finger disabilities caused or permanently worsened or otherwise aggravated his left shoulder disability.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

To assist in making this important determination, have the VA nurse practitioner should again review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history -- and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the reviewer/examiner must explain the basis for any and all provided opinions.

4.  The RO/AMC should schedule the Veteran for a VA sinus examination.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that this was accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at that time, and included in the examination report.  The examiner should specifically state whether the Veteran has ever (1) undergone radical surgery with chronic osteomyelitis, or (2) had near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  The examiner must provide a complete rationale for all opinions.

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

8.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed two service connection issues and the increased initial rating issue in light of all the evidence of record.  In so doing, the RO/AMC should also consider whether "staged" ratings are appropriate in light of Fenderson for the initial increased rating claim now on appeal.  If any benefit sought on appeal remains denied in any respect, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


